UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2165



LAVERNA BOSEMAN, JR.,

                                           Plaintiff - Appellant,

         versus


SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-650-3-19BD)


Submitted:   November 6, 1997         Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laverna Boseman, Jr., Appellant Pro Se. Vance J. Bettis, GIGNIL-
LIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment on his complaint filed pursuant

to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213

(1994). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Boseman v. South Carolina Dep't of Transp.,
No. CA-96-650-3-19BD (D.S.C. July 29, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2